Citation Nr: 1826649	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 2006 to September 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a Board videoconference hearing in June 2017; however, he failed to report and thus, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The RO issued a supplemental statement of the case in December 2014.  Since then, the VA has obtained additional evidence including VA outpatient record that dates in May 2017 that indicates decreased hearing.  The audiogram is not of record.  The RO should obtain additional VA records, and if necessary examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain updated VA medical records to include the May 2017 audiogram.  

2. If the updated records indicate hearing loss, as defined by VA, schedule the Veteran for a VA audiology examination for the purpose of ascertaining the nature and etiology of his hearing loss. 

3. Then, readjudicate claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




